Title: To Thomas Jefferson from Hans Rodolph Saabÿe, 13 July 1792
From: Saabÿe, Hans Rodolph
To: Jefferson, Thomas



Sir
Copenhagen the 13th. July 1792

The 11th. May I had the honor to acknowledge Receipt of the Diploma, by virtue of which the united States of America appoint me their Consul in Denmark.
I made without delay the necessary declaration thereof to Government, and the 9th. June, the Minister of the foreign Department, Count Bernstorff, returned me the Diploma, acquainting me at the same Time, that, on due representation having been made to his Majesty, the King had been most graciously pleased to receive and acknowledge me as Consul for the united States, in the harbours of Denmark and Norway, as a new proof both of his Regard for said  States, and of his readiness, to establish with them a close and intimate Amity.
It being not customary here, to receive and acknowledge Consuls of those States, with which no comercial Treaty is extant, the exception of this general rule, made by the danish Government, gives a very certain proof that the good dispositions, with respect to the united states, expressed in the Ministers note, is to be look’d upon, as something more than a mere Compliment.
I could wish, that in consequence of this good disposition, the united States might be pleased, to make Applications for settling a Treaty of Comerce with Denmark. This becomes a matter of so much more urgency, because the advantages are evidently in favour of the united States, as long as their Trade is an activ Trade with Denmark. The inclosed List of Ships passed Elsinore, and partly bound for this Port from the American States till the 30 June sufficiently proves, that their Trade to Denmark is not quite inconsiderable, which in proportion to a greater facility to be obtained in our harbours, is apt to increase much more.
The consumption in the Country of those productions which are imported from North-America, is an object of some importance, but by our Regulations there is to be paid of these Goods an additional duty, half as much again, as is paid of those, imported on danish bottoms, or other Ships, which, according to Comercial Treaties, enjoy the same advantages. It is obvious that this is a very essential impediment, to extending the Trade, as much as it otherwise might be.
Thus I can’t omitt, for the benefit of the trade of the united states, to recomend in a particular manner, to honor this object with a serious attention as I am confident, that the Government here, will be willing to conclude a Treaty of Comerce with the united states, on proper applications being made for that purpose. It must be submitted to your own superior judgment, how this is to be effectuated in the best manner and with propriety.
I presume that one of the principal articles, to serve as a foundation ought to be reciprocity, promising danish ships coming to America, the same advantages which the American Ships are to enjoy here.
In this kingdom we live in the most perfect tranquility. A happy situation, highly favourable to the views of our benevolent Rulers, who make the best of it by making Regulations and Laws, which promote the filicity of the Inhabitants, and it must be allowed, that within these few years, they have made great progresses in these laudable pursuits.
It may be easily supposed that this Government, thus occupied with  domistick Concerns, refuses to middle with foreign broils. Invitations of that kind, have therefore been denied with steadiness. They neglect however nothing, necessary to remain on a respectable footing, and to entertain our Army in a proper manner; for this purpose there has been a Camp in holstein, consisting of 5000 men cavalry, and 20000 men infantry, who have been encamped and have manoeuvred from the 16th. June until 1 July. Of late years his royal highness, the Prince royal has been very attentive, to reform our Army, and it is allowed, that it is now on a good footing. This amiable Prince has now been appointed by his Royal Father, President of the board of Admiralty, where he proposes himself to reform, whatever may be found defective in that Department.
A great Steadiness and indefatigable Attention to His important Concerns, are the Outlines of that Prince’s Character, and as they are conspicious in all his Actions, he has the satisfaction to be most universally esteemed. I have the honour to remain with the highest Esteem Sir! Your mo. obed & most hble. Servt.

H. R. Saabÿe
Consul for the united States of America in Denmark

